3/26/2019 Case 1:12-cv-00929-VSB-KNFTrapeneth FeshenkSgazn Spite TSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

Phosal

Word Mark PHOSAL

Goods and _ IC 001. US 001 005 006 010 026 046. G & S: Industrial chemical products, namely, lecithins used in the

Services manufacture of cosmetic, pharmaceutical and dietetic products as well as for use in the manufacture of foodstuffs
and animal foodstuffs for general use as solubilizer dispersing agents and emulsifiers for lipophilic substances,
namely, as additives in food liquors, coloring substances, printing colors, paints, coatings, lubricants, and corrosion
protective coatings as well as release agents and lubricating oils. FIRST USE: 19800000. FIRST USE IN
COMMERCE: 19800000

Mark

Drawing (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
Code

Serial 76498180

Number

Filing Date March 14, 2003
Current 4A

Basis

Original

Filing Basis 1A

Published

for June 15, 2004

Opposition

Registration 2880858

Number

Registration September 7, 2004

Date

Owner (REGISTRANT) Phospholipid GmbH LIMITED LIABILITY COMPANY FED REP GERMANY Nattermannallee 1
50829 Cologne FED REP GERMANY

Attorney of Donald L. Dennison, Esq.

Record

Description Color is not claimed as a feature of the mark.

of Mark

Type of TRADEMARK

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.8.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrapenety Feshenk Sap Spite TSA29/19 Page 2 of 2
Mark
Register = PRINCIPAL

fcavit SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20140902.
Renewal 1ST RENEWAL 20140902

Live/Dead LIVE

Indicator

TESS Homel| NeW USER [StrucruRED [FREE FoRmg Srowss OicrJSEARCH OG] tor HELP |

|-HOME | SITE INDEX] SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.8.1 2/2
